Citation Nr: 1433891	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  97-23 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), rated 10 percent disabling prior to May 17, 2004.  

2.  Evaluation of PTSD, rated 70 percent disabling from May 17, 2004.  

3.  Entitlement to an initial rating greater than 10 percent for lumbar degenerative joint and disc disease.

4.  Entitlement to an effective date prior to May 17, 2004, for an award of a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to August 1982 and from October 1990 to July 1991.  He also had service with the Louisiana Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO granted service connection for PTSD and assigned a 10 percent rating effective February 5, 1996.  The rating was subsequently increased to 70 percent effective May 17, 2004.  

In May 2009, the Board granted service connection for lumbar spine degenerative disc and joint disease; and remanded the PTSD rating issue for additional development.  

In February 2010, the RO implemented the grant of service connection for a lumbar spine disability and assigned a 10 percent rating, effective December 27, 1995.  

In November 2010, the Board remanded the PTSD rating issue so that a travel board hearing could be scheduled.  In May 2011, the Veteran indicated that he did not want a hearing and asked that his appeal be forwarded directly to the Board.  The hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  

In November 2010, the Board also remanded the issue of entitlement to a rating greater than 10 percent for lumbar spine disability so that a statement of the case could be furnished.  This was accomplished in April 2011 and the Veteran perfected an appeal of this issue.  

Also in April 2011, the RO issued a rating decision denying an earlier effective date for the award of TDIU.  A statement of the case was furnished in January 2012 and the Veteran perfected an appeal of this issue.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA folder was also reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is needed as concerns the claims for increased ratings for PTSD and for lumbar spine disability.  See 38 C.F.R. § 3.159(c) (2013).  

The most recent VA medical records in the file were printed in November 2008.  The Veteran should be contacted and asked to identify relevant VA and non-VA treatment since that time.  

The Veteran most recently underwent a VA PTSD examination in April 2005.  Information in the record shows that the Veteran failed to report for a VA PTSD review examination in April 2010.  In the September 2010 Appellant's Post-Remand Brief, the representative acknowledged that the Veteran failed to report.  It was their opinion, however, that the appellant may have had legitimate mitigating circumstances and therefore, should be given another chance to report.  Considering this argument as well as the length of time since the previous examination, the Board finds that additional examination is needed.  See 38 C.F.R. § 3.327 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991).  

As concerns the rating assigned for service-connected lumbar spine degenerative disc and degenerative joint disease, the Veteran argues that he is entitled to an initial 60 percent rating based on medical evidence showing pronounced intervertebral disc syndrome (IVDS).  See Correspondence from Veteran dated May 10, 2011.  

The Veteran most recently underwent a VA spine examination in April 2005.  Considering the length of time since this examination, the Board finds that a current examination is needed.  Additionally, the examinations of record do not adequately address the claimed radiculopathy in the lower extremities and further, it is unclear whether those complaints are due to service-connected lumbar spine disability or related to an April 1996 on-the-job injury.  

In the June 2014 Appellant's Brief, the representative argued that the lumbar spine issue should be remanded so that the RO could search for the "Attached Notice of Appeal Dated 10 May 2011" referenced in the May 2011 VA Form 9.  Review of the VBMS folder shows that the referenced document is contained in the record and thus, further efforts to locate are not needed on remand.  

Regarding the earlier effective date issue, the Board notes that in November 2008, the RO granted entitlement to TDIU effective May 17, 2004.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Case law emphasizes that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  

Notwithstanding, subsequent to the 2008 decision, the RO granted service connection for a lumbar spine disability and assigned a 10 percent rating effective December 27, 2005.  Accordingly, this action results in an additional service-connected disability for consideration and under the circumstances of this case, the claim is not freestanding.  See Sharp v. Shinseki, 23 Vet. App. 267 (2009).  This issue, however, is inextricably intertwined with the claims for increase remanded herein and must be deferred pending the completion of the requested development.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask him to identify relevant VA and/or non-VA treatment related to service-connected PTSD and lumbar spine disability.  He should provide an authorization for release of any private medical records.

2.  The AOJ should request all treatment records identified by the Veteran.  Regardless of whether the Veteran responds, the AOJ should obtain any relevant VA medical records for the period from November 2008 to the present.  All records obtained should be associated with the VBMS folder.  

3.  After any additional records are received, the AOJ should schedule the Veteran for a VA examination to determine the current nature and severity of service-connected PTSD.  The VBMS folder should be available for review.  

A complete rationale should be provided for any opinion offered.   

4.  The AOJ should also schedule the Veteran for a VA examination to determine the current nature and severity of service-connected lumbar spine degenerative disc and degenerative joint disease.  The VBMS folder should be available for review.

The examiner is specifically requested to identify any associated objective neurologic abnormalities.  The examiner is also requested to provide an opinion as to whether it is at least as likely as not that any such abnormalities, to include lower extremity radiculopathy, are related to the Veteran's service-connected lumbar spine disability.  In making this determination, the examiner should consider the impact, if any, of the April 1996 on-the-job injury.  

A complete rationale should be provided for any opinion offered.   

5.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

6.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the issues of entitlement to increased ratings for PTSD, rated as 10 percent disabling prior to May 17, 2004 and as 70 percent disabling from May 17, 2004; entitlement to an initial rating greater than 10 percent for lumbar spine degenerative disc disease and degenerative joint disease; and entitlement to an effective date prior to May 17, 2004, for an award of TDIU.  In doing so, the AOJ should consider all relevant rating criteria and all evidence received since the January 2012 statement of the case and supplemental statement of the case.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



